DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 14 November 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 7, and canceled claim 3.   Claims 1-2 and  4-9 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the cancellation of Claim 3, the objection is withdrawn.  However, a new Claim Objection is made for amended Claim 1.
Applicant has not addressed the previous rejection of Claim 7 (inclusion of the phrase “such as”) as presented in the previous Office Action.  The rejection therefore remains, as shown below in the section titled “Claims Rejections, 35 USC 112”.

Applicant’s arguments, see pages 5-7, filed 14 November 2022, with respect to the previous rejection(s) of claim(s) 1 -9,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive. 



Applicant argues against the use of Watanabe et al as applicable prior art.  Applicant specifically argues:
-  The technical features of Watanabe and the instant application are “completely different in function and method”.  Applicant argues that the purpose of Watanabe “is to provide a method and system capable of providing high purity fluids”, and “in the system of Watanabe, a filter is installed in the cylinder to purify gas or chemicals”.
- The check valve of Watanabe does not have the function as claimed by Applicant, that is, a check valve that is a “one-way valve and set with a specific opening pressure, which is greater than the external atmospheric pressure”
-  “the internal pressure of Watanabe's cylinder is greater than one atmosphere, and the gas in Watanabe flows out at positive pressure”, whereas in the instant application, “the internal pressure of the cylinder in this application is negative pressure, and the gas in this application flows out in negative pressure”.
- “In Despres's cylinders, gas is filled with positive pressure and output with negative pressure”, whereas in the instant application, “the vacuum supply gas cylinder…fills and outputs gas by negative pressure.”
- Neither Watanabe nor Despres features a “safety design function” that prevents the “risk of toxic gas leakage, thus improving the operation safety of the cylinder in this application”.
	Examiner respectfully disagrees, as explained below.
	Regarding the check valves of Watanabe as modified by Despres and as claimed by Applicant, Examiner notes that a check valve (as commonly understood in the mechanical engineering arts) is, by definition, a “one way valve” that requires a minimum upstream pressure in order to open.  	
Please refer to the attached definition provided by ScienceDirect.com, found at https://www.sciencedirect.com/topics/engineering/check-valve#:~:text=Check%20valves%20are%20one%2Dway,flow%20in%20only%20one%20direction.

Watanabe specifically discloses check valves 106, 114, and 116; these valves are, by definition, “one-way valves set with a specific opening pressure, which is greater than the external atmospheric pressure”.  As presented in the previous Office Action (pgs 4-7) Watanabe as modified by Despres therefore teaches check valves as claimed by Applicant, to include a “positive pressure regulating valve”.
With regards to Applicant’s argument concerning the internal pressures of the invention as taught by the prior art and claimed by Applicant, Examiner notes that Applicant does not disclose “a negative internal pressure of the cylinder” within the present application as argued.
Applicant instead discloses (see Specification para 10), a cylinder that is connected via the inlet/outlet port to “a negative pressure vacuum device (not shown in the drawings) to provide a vacuum degree”.  
For the purposes of clarity, Examiner interprets Applicant’s “negative internal pressure” as “a pressure reading that is below zero atmospheres”.  This is different than “low pressure”, which is a relative term that includes (but is not limited to) any pressure between zero atmospheres and atmospheric pressure (one atmosphere).
Therefore, Applicant discloses a cylinder that is subject to negative pressure as provided by a vacuum device, and not a cylinder that “has negative pressure” as argued.  Examiner further notes that it would be impossible for claimed cylinder itself to have a “negative internal pressure” as argued; such a cylinder would implode under the pressure of the surrounding atmosphere.
Following standard engineering principles for pressure and fluid flow, Examiner concludes (as briefly explained in the previous Office Action at pg 7) that the invention as described by Applicant includes a cylinder that has an internal pressure greater than the pressure at the “negative pressure vacuum device” (i.e. outside of the cylinder), and it is this pressure differential that causes the pressure of disclosed fluid inside the cylinder (in conjunction with the negative pressure outside of the cylinder) to overcome the internal cracking pressure of the claimed first check valve 140 and exit the enclosed space.
Applicant indeed discloses this arrangement (see Specification paras 10-11 and 29).  However, Watanabe also teaches this exact arrangement as explained in the rejection of Claim 1 in the previous Office Action.  In addition to the previously cited text, Watanabe additionally discloses (Col 4, lines 33-39) “the pressure of fluid F (or a combination of fluid F and a carrier gas) ruptures the inner membrane of the disks to allow fluid F to enter the purifier unit 110. The purified fluid F’ then exits the purifier unit 110 and travels through check valve 106 and manifold 104 before being dispensed to the point of use through an opening 118 in valve 102.”
Despres additionally teaches this exact arrangement (pressure in the enclosed space within the cylinder exceeding that of the space outside of the cylinder), as disclosed by Applicant in the claimed invention and contrary to Applicant’s arguments.   As previously cited, the “positive pressure regulating valve” 260 of Despres “may be selected or preset at any suitable values to accommodate a specific desired end use application” (para 64).  This includes the arrangement as claimed by Applicant, wherein (per para 66), the pressure value of positive pressure regulating valve 260 can be set higher than the pressures in the rest of the fluid flow structure (to include valve 242 and outside of the cylinder).
With regards to Applicant’s argument that neither Watanabe nor Despres features a “safety design function”, it is noted that this features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Examiner respectfully concludes Watanabe as modified by Despres teaches the claimed invention.  The arguments are unpersuasive, and the rejections therefore stand.


Claim Objections
Claim 1 is objected to because of the following informalities: 
The final clause of Claim 1 currently reads, “…wherein a negative pressure of the vacuum degree relative to the accommodating space…the gas is released from the accommodating space.”  As written, the clause is grammatically incorrect.  It appears Applicant intended to claim “…wherein when a negative pressure…”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6,911,065) in views of Despres (WO 2014047522 A1).
Regarding Claim 1, Watanabe discloses a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, comprising:  
	a cylinder body (101), comprising an accommodating space (Examiner's annotations) for storing the gas and an opening located at one end of the accommodating space;
	a cylinder valve (102), for closing the opening of the cylinder body and comprising an output/input port (118) and a channel (Item 104 and additional Examiner's annotations), 
	wherein two ends of the channel respectively communicate with the output/input port and the accommodating space of the cylinder body (Col 3, lines 15-19, wherein the "channel" receives/dispenses fluids into/out of cylinder 101 via manifold/pipeline 104);
	 a pipeline structure (104), comprising a first pipeline and a second pipeline (Col 3, lines 44-53), 
	wherein the first pipeline comprises a first end connected to the channel and a second end extending into the accommodating space (Examiner's annotations), 
	the second pipeline is connected to the first pipeline (Examiner's annotations), 
	the gas stored in the accommodating space flows toward the first end through the second end of the first pipeline when the gas is released from the accommodating space (Col 4, lines 24-26), 
	and the gas flows toward the second pipeline via the first end of the first pipeline when the gas is supplied to and stored in the vacuum supply gas cylinder (Col 4, lines 20-24);
	 a first check valve (Items 106), wherein the first check valve is a one-way valve ("check valves" are defined to be "one way") and disposed at the first pipeline, 
	a connection of the second pipeline and the first pipeline is located between the first end and the first check valve (Examiner's annotations), and 
	the first check valve has an opening pressure for a gas flow direction from the second end to the first end (Col 4, lines 24-39, wherein fluid flows under pressure through check valve 106, and the use of additional measures (carrier gas) is disclosed if said pressure is insufficient for flow).
	a second check valve (116), wherein the second check valve is a one-way valve  ("check valves" are defined to be "one way") and disposed at the first pipeline (Examiner's annotations), and 
	the second check valve is in the same direction as the flow direction of the gas input and stored in the second pipeline (Fig 1 shows Fluid F entering the "accommodating space" in this manner).  


    PNG
    media_image1.png
    849
    544
    media_image1.png
    Greyscale

	Further regarding Claim 1,  Watanabe discloses the claimed invention, to include check valves (114) on the “first pipeline” as claimed by Applicant.   
	Watanabe doesn’t however, explicitly recite the check valve 114 as being a “positive pressure regulating valve” as claimed by Applicant.
	Additionally, Watanabe doesn’t explicitly disclose an apparatus wherein the output pressure of the positive pressure regulating valve is expressed as P1, and the opening pressure of the first check valve is expressed as P2, wherein when P1 <P2, the gas is stored in the accommodating space, and when the gas is to be led out of the accommodating space, the output/input port is connected to a negative pressure vacuum device to provide a vacuum degree, wherein a negative pressure of the vacuum degree relative to the accommodating space is expressed as P3, and when P1+P3>P2, the gas is released from the accommodating space.
	Further regarding Claim 1,  Examiner applies broadest reasonable interpretation (BRI) to Applicant’s limitation of a “positive pressure valve” as a valve that opens when positive fluid pressure at its inlet (upstream) is greater than at its outlet (downstream).
	Despres teaches a “positive pressure regulating valve” (260, paras 62-64, wherein pressures are set “at any suitable values to accommodate a specific desired end use application”).
	Desperes additionally teaches an apparatus:
-  wherein the output pressure of the positive pressure regulating valve (Despress, 260) is expressed as P1, and the opening pressure of the first check valve (Despress, 242) is expressed as P2, 
-  wherein when P1 <P2 (Despress, paras 64-65, wherein pressures can be set to whatever is desired) the gas is stored in the accommodating space, and 
-  when the gas is to be led out of the accommodating space, the output/input port can be connected to a negative pressure vacuum device to provide a vacuum degree (Despress, para 35, wherein a vacuum is applied to the entire delivery line), 
-  wherein a negative pressure of the vacuum degree relative to the accommodating space is expressed as P3, and when P1+P3>P2, the gas can be released from the accommodating space.  
Further regarding Claim 1,  the claim contains language drawn to the pressures at the “positive regulating valve” P1, “first control valve” P2, and the vacuum (P3).  Specifically, the claim contains the mathematical expressions P1 <P2, and P1+P3>P2. 
	Examiner takes the Broadest Reasonable Interpretation of this language, and concludes that claim is drawn to pressure differentials between the aforementioned components.
	Therefore, the mathematical expressions presented in Claim 1 can be simplified into verbiage; that is:
	- there is a pressure differential between the “positive regulating valve” and the “first control valve”, causing flow to occur from the “accommodating space” to (and through) the “positive regulating valve”, said flow continuing to (and through) the “first control valve”.
	- there is a pressure differential after the “first control valve”, caused by the presence of a vacuum, such that flow continues from the “first control valve” through the channel and out of the input/output port.
	Examiner asserts that the inherent operation of a check valve requires a pressure differential at the valve’s inlet and outlet; in other words, the pressure at the inlet of a check valve must be greater than at the outlet of said valve in order for the valve to work, and for flow to occur through the valve.  The same is true for check valves in series (as claimed by Applicant).  Given two check valves in series:
- the pressure at the inlet of Valve 1 (e.g. “the accommodating space”) must be greater than at the outlet of Valve 1 (e.g. “the positive regulating valve”) in order for flow to occur through Valve 1 continue further downstream towards Valve 2 (e.g. “the first check valve”).
- the pressure at the outlet of Valve 1 must be greater than at the inlet of Valve 2 in order for flow to occur between the two valves,
- the pressure at the inlet of Valve 2 must be greater than at the outlet of Valve 2 in order for flow to occur through Valve 2 continue further downstream.
	Further regarding Claim 1, although Watanabe as modified above does not go into specific details concerning pressure differentials (or individual pressures P1, P2, and P3) across the valve components, the combined teaches clearly describe flow occurring from “the accommodating space” (Watanabe, Examiner’s annotations) to and through Valve 1 (e.g. “the positive regulating valve”, Despress, item 260), to and through Valve 2 (e.g. “the first check valve”, Watanabe, item 106) and  further downstream.
	Therefore, the combined teachings of Watanabe et al describe the claimed mathematical expressions of “P1 <P2” and “P1+P3>P2”, and read upon the claim.
	Further regarding Claim 1,  the phrase “…and when the gas is to be led out of the accommodating space, the output/input port can be connected to a negative pressure vacuum device to provide a vacuum degree…” is a statement of intended use, and not given patentable weight.  See MPEP 2114.
	Further regarding Claim 1,  The advantages of Despres’s teachings include a mechanism that avoids fluid pressure strikes that are severely detrimental to process efficiency and productivity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Despres’s teachings to Watanabe’s disclosures by replacing the check valve 114 of Watanabe with the programmable “positive pressure regulating valve” of Despres in order to gain the advantages of a mechanism that avoids fluid pressure strikes that are severely detrimental to process efficiency and productivity.
	Regarding Claim 4, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein 0 psi<P1+P3-P2<14.7 psi (an environment of one atmospheric pressure) (Despress, para 35, wherein a vacuum is applied to the entire delivery line, and paras 64-65, wherein pressures can be set to whatever is desired, to include atmospheric pressure).
	Regarding Claim 5, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, further comprising a first filter (Despress, 246, para 56) disposed at the second end of the first pipeline.  
	Regarding Claim 6, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, further comprising a second filter (Despress, 239, para 58) disposed between the first check valve and a connection of the second pipeline and the first pipeline.  
	Regarding Claim 7,  the claim is indefinite (see the rejection under “Claims Rejections, 35 USC 112” above).  However, in the interests of compact prosecution, Examiner interprets the claim as requiring “at least one of the” listed gases, as shown below.
	Further regarding Claim 7, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein the gas comprises specific gases such as arsine (AsH3), phosphine (PH3), boron trifluoride (BF3), silicon tetrafluoride (SiF4), carbon monoxide (CO) or germanium tetrafluoride (GeF4), or a mixture thereof (Col 4, line 40 - Col 5, line 37, wherein gases including at least arsine and phosphine are taught).
	Regarding Claim 8, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein the second check valve (Watanabe, 116) is disposed at an end of the second pipeline (Watanabe, Examiner's annotations).  
	Regarding Claim 9, Watanabe as modified above teaches a vacuum supply gas cylinder for releasing a gas under a negative pressure environment, wherein  the cylinder valve comprises a valve body (Watanabe, 102 and Examiner's annotations) and a stopper (Wanatabe, Examiner's annotations) connected to each other, the output/input port (118) is disposed at the valve body, the stopper is used to close the opening of the cylinder body, and the channel extends from the stopper to the output/input port (Examiner's annotations).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753